Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of claims 1-15 in the reply filed on August 26th, 2022 is acknowledged. The traversal is on the ground(s) that “the search and examination of Groups I and II are inseparable and cannot impose a serious burden on the examiner”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 06/27/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. 
Non-elected invention of Group II, claims 16-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-15 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 15, 2021 and June 15th, 2022 have been considered by the examiner.

Drawings
The drawings filed on 10/16/2020 are objected.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features: “the conductive electrode and the conductive line have different cross-sectional shapes.” recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112(d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 recites: "A display device, comprising the organic electroluminescent display substrate of claim 1".
The intended use of the organic electroluminescent display substrate of claim 1 in a display device fails to further limit the device of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as sbject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by He (CN 106531768, hereinafter as He ‘768).
Regarding Claim 1, He ‘768 teaches an organic electroluminescent display substrate, comprising: 
a substrate (Fig. 3, (10); pp. 3); 
a circuit element (or thin film transistor layer; pp. 3) on the substrate; 
a first insulating layer (253; pp. 4) on a side of the circuit element away from the substrate and having at least one groove recessed from a surface of the first insulating layer away from the substrate, the at least one groove having a depth less than a thickness of the first insulating layer at a position where the at least one groove is located (see Fig. 3); 
a first conductive portion (21, 22 and 27; pp. 4) at least partially filled in the at least one groove and at least partially electrically coupled to the circuit element; 
a second insulating layer (planarization “30”; pp. 4) on a side of the first conductive portion away from the circuit element and covering the first insulating layer and the first conductive portion; and 
a light-emitting element (51-53; pp. 5) on a side of the second insulating layer (30) away from the first conductive portion (see Fig. 3).  


    PNG
    media_image1.png
    242
    397
    media_image1.png
    Greyscale

Fig. 3 (He ‘768)

Regarding Claim 2, He ‘768 teaches a surface of the first conductive portion (21, 22 and 27) away from the circuit element is flush with a surface of the first insulating layer (253) away from the circuit element, and the second insulating layer (30) is in direct contact with the surface of the first conductive portion and the surface of the first insulating layer away from the circuit element.  

Regarding Claim 3, He ‘768 teaches the circuit element comprises a transistor having a first electrode (211), a second electrode (221), and a control electrode (23), the at least one groove comprises a first groove and a second groove separated from each other, the first conductive portion comprises a conductive electrode at least partially filled in the first groove and a conductive line at least partially filled in the second groove, and the conductive electrode is electrically coupled to at least one of the first electrode and the second electrode of the transistor 13FI-203259-02US through a via hole in the first insulating layer (see Fig. 3).  

Regarding Claim 4, He ‘768 teaches an orthographic projection of the first conductive portion (22) on the substrate at least partially overlaps with an orthographic projection of the light-emitting element on the substrate (see Fig. 3).  

Regarding Claim 5, He ‘768 teaches the orthogonal projection of the first conductive portion (22) on the substrate falls within the orthogonal projection of the light-emitting element on the substrate (see Fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-15 is rejected under 35 U.S.C. 103 as being unpatentable over He ‘768 as applied to claim 3 above, and further in view of Kim (US 2015/0123084, hereinafter as Kim ‘084).
Regarding Claim 6, He ‘768 is shown to teach all the features of the claim with the exception of explicitly the feature: “an orthographic projection of the conductive line on the substrate at least partially overlaps with an orthographic projection of the light-emitting element on the substrate”.  
However, Kim ‘084 teaches an orthographic projection of the conductive line (Fig. 7, (239); [0091]) on the substrate (110; [0046]) at least partially overlaps with an orthographic projection of the light-emitting element (25; [0093]) on the substrate.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify He ‘768 by having an orthographic projection of the conductive line on the substrate at least partially overlaps with an orthographic projection of the light-emitting element on the substrate for the purpose of providing a more efficiency/performance light emitting diode device (e.g. increasing the opening ratio/aperture; see para. [0127]) as suggested by Kim ‘084.

Regarding Claim 7, Kim ‘084 teaches the orthographic projection of the conductive line (239) on the substrate is within the orthographic projection of the light-emitting element (25) on the substrate (see Fig. 7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the conductive line that can be arranged in any order, thus, the orthographic projection of the conductive line on the substrate is within the orthographic projection of the light-emitting element on the substrate involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 8, He ‘768 teaches a gate insulating layer (251; pp. 4) and an interlayer dielectric layer (252; pp. 4) sequentially stacked on the substrate, wherein at least a portion of the control electrode (23) of the transistor is in the gate insulating layer, each of the first electrode and the second electrode of the transistor has a first portion penetrating through the gate insulating layer (251) and the interlayer dielectric layer (252) and a second portion on a surface of the interlayer dielectric layer (252) away from the gate insulating layer, and the first insulating layer (253) is in direct contact with the surface of the interlayer dielectric layer (252) and the second portion of each of the first electrode and the second electrode of the transistor (see Fig. 3).  

Regarding Claim 9, He ‘768 teaches a signal line (271) comprising at least a portion on the surface of the interlayer dielectric layer (252) away from the gate insulating layer, the first insulating layer (253) being in direct contact with the signal line.  

Regarding Claim 10, Kim ‘084 teaches an orthographic projection of the conductive line (239) on the substrate (110) at least partially overlaps with an orthographic projection of the signal line (237) on the substrate.  

Regarding Claim 11, Kim ‘084 teaches the conductive electrode (229; 0119]) and the conductive line (239; [0119]) have a same material and are in a same layer (see Fig. 5F).  

Regarding Claim 12, He ‘768 and Kim ‘084 are shown to teach all the features of the claim with the exception of explicitly the feature: “in a cross-sectional view taken along a line perpendicular to an extending direction of the conductive line, the conductive electrode and the conductive line have different cross-sectional shapes”.  
However, it has been held to be within the general skill of a worker in the art to select a shape for the conductive line and the conductive electrode on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 13, He ‘768 teaches the second insulating layer (30) are organic material layers (see pp.6).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material (e.g. organic material) for the first/second insulating layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 14, He ‘768 teaches the first conductive portion is completely filled in the at least one groove (see Fig. 3).  

Regarding Claim 15, He ‘768 teaches a display device (see pp. 4). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Huo (US 2019/0326376 A1)			
Kwon et al. (US 2019/0207150 A1)
Han et al. (US 2019/0206979 A1)		
Sim et al. (US 2017/0141169 A1)
Yamazaki et al. (US 2007/0222380 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829